Citation Nr: 1718889	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating for the low back in excess of 10 percent from May 5, 2009 to October 11, 2012 and in excess of 20 percent from October 12, 2012 forward.

2. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy left side.

3. Entitlement to service connection for a bilateral ankle disability.

4. Entitlement to service connection for a left knee disability, to include arthritis and meniscus tear.

5. Entitlement to an initial compensable rating for eczema behind the left ear from August 1, 2006 to May 2, 2011 and in excess of 30 percent from May 3, 2011 forward.

6. Entitlement to an initial compensable rating for underarm dermatitis.   

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from February 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran testified before the undersigned in a video-conference hearing in May 2014. A transcript of that hearing was associated with the claims file and reviewed prior to this decision.

These issues were previously before the Board in October 2014 and were remanded for further development. Specifically, updated VA medical records and VA medical examinations were requested. These requested actions were substantially completed and the matters have been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). The Veteran's claims for increased ratings for his service-connected eczema of the left ear and bilateral axillary dermatitis with partial alopecia may be affected by the resolution of VA's appeal in Johnson. Therefore, the Board will stay action on these matters in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Veteran properly filed a valid claim for entitlement to an increased rating for bilateral hearing loss on an August 2015 Application for Disability Compensation and Related Compensation Benefits. See 38 C.F.R. §3.155. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). In a December 2015 rating decision, the AOJ incorrectly indicated this issue was already on appeal and would be handled by the appeals team. The AOJ still has not adjudicated the Veteran's properly filed August 2015 new claim for an increased rating for bilateral hearing loss. Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a bilateral ankle and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1. The Veteran's back disability did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months at any point prior to October 12, 2012.

2. The Veteran's back disability did not result in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of a least four weeks but less than six weeks during the past 12 months at any point during the period on appeal.

3. The Veteran's left leg radiculopathy did not result in moderate incomplete paralysis of the sciatic nerve at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbar strain with degenerative changes were not met at any point prior to October 12, 2012. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5242.

2. The criteria for a rating in excess of 20 percent for lumbar strain with degenerative changes were not met at any point. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5242.

3. The criteria for a rating in excess of 10 percent for lumbar radiculopathy left side have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected back and left leg radiculopathy disabilities. Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Each of the Veteran's disabilities will be addressed in turn below.

Low Back

The Veteran is seeking an increased rating for his service-connected back disability, currently rated under diagnostic code (DC) 5010-5242, for arthritis due to trauma rated as degenerative arthritis of the spine. His back disability was assigned a 10 percent rating prior to October 12, 2012, and an increased, 20 percent, rating effective that date. 

Under DC 5242, a 10 percent rating is assigned for (in relevant part):
* Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or
* Combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or
* Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or
* Vertebral body fracture with loss of 50 percent or more of height.

A 20 percent rating is warranted for (in relevant part):
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees, or
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

An increased, 40 percent, rating is warranted for (in relevant part):
* Forward flexion of the thoracolumbar spine 30 degrees or less, or
* Favorable ankylosis of the entire thoracolumbar spine.

38 C.F.R. § 4.71a. Alternatively, back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher rating for the Veteran. 38 C.F.R. § 4.71a Note (6). Ratings under the IVDS Formula are based on frequency of incapacitating episodes, defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a Note(1). A 10% rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent rating is warranted for episodes lasting at least two weeks but less than four weeks during the past 12 months. An increased, 40 percent, rating is warranted for episodes lasting at least four weeks but less than six weeks during the past 12 months. Id.

As will be discussed below, the evidence does not establish the Veteran's back disability led to forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait, or incapacitating episodes having a total duration of at least one week during a 12 month period at any point prior to October 12, 2012. Accordingly, his appeal for an increased rating is denied.

During an October 2006 VA treatment record, the Veteran's lumbar back was noted to be mildly tender to palpation, however no abnormal gait or spinal contour was noted. In a February 2008 general VA examination he demonstrated normal range of motion of the spine.
In February 2010 he was provided with a VA examination regarding his back disability. The Veteran reported he experienced pain in his back at a level of approximately 8 out of 10 without flare-ups. He used pain patches to treat his pain with "fair response." Upon examination, he demonstrated flexion to 88 degrees (87 degrees after repetitive use), extension to 28 degrees (27 degrees after repetitive use), bilateral flexion to 30 degrees (even after repetitive use), and bilateral rotation to 30 degrees (even after repetitive use). Therefore, he demonstrated forward flexion well in excess of 60 degrees and combined range of motion well in excess of 120 degrees, even after repetitive use. Furthermore, the examiner noted he had no flare-ups and no IVDS. Although guarding was present, the examiner clarified the guarding was not severe enough to result in abnormal gait or spinal contour. Accordingly, this Veteran did not demonstrate the criteria associated with a higher rating at this VA examination.

The Veteran's back disability was increased to 20 percent effective October 12, 2012, the date of his next VA examination. During this exam, the Veteran reported his pain was worse since his prior exam, and he now experienced "sharp pains" in his lower back 4-5 times per week. However, he denied experiencing any flare-ups. Range of motion testing revealed flexion to 55 degrees (even after repetitive use, 45 degrees with pain), extension to 15 degrees (10 degrees with pain, and 20 degrees after repetitive use), right lateral flexion to 20 degrees (30 degrees after repetitive use), left lateral flexion to 30 degrees or greater (even after repetitive use), and bilateral rotation to 20 degrees (even after repetitive use). Even using the lowest range provided by testing, the Veteran demonstrated forward flexion well in excess of 30 degrees, the criteria for a higher, 40 percent rating. Additionally, no ankylosis was noted. Therefore, the Veteran did not demonstrate the criteria associated with a higher rating.

In January 2013, the Veteran reported his history of low back pain was "gone" and he demonstrated full range of motion in his spine. However, in a separate medical record that same month he reported his pain had "significantly increased" in the past five years. Despite his contradictory descriptions of his level of pain, neither medical record suggested his flexion was limited to 30 degrees or less or favorable ankylosis was present.
In April 2013, a scan of the Veteran's back revealed slight curvature of the spine, which the doctor opined could be due to mild scoliosis or muscle spasm. However, his gait was normal. A private medical record that same month reflects the Veteran demonstrated range of motion within normal limits on bending forward, backward, bilateral rotation, and bilateral side bending. Normal range of motion in all directions was also demonstrated during a May 2013 private medical record. Therefore, this evidence does not suggest the Veteran demonstrated any of the criteria associated with a higher rating.

In May 2014, the Veteran testified before the undersigned at a video hearing. He reported that his back hurt "all the time" and gets stiff if he sits too long. He also reported flare-ups of his back pain cause him to lay in bed and rest approximately once a month. Based on this testimony, the Board has considered whether a higher rating would be available under the IVDS Formula. However, the Veteran did not testify that a physician prescribed this bed rest. Even assuming his periods of bed rest were physician prescribed, and therefore met the definition of incapacitation episodes, the Veteran's report of lying in bed once a month would constitute, at most, 12 days of rest during any 12 month period. This would yield no more than a 10 percent rating under the IVDS Formula. As the Veteran has been assigned a 10 percent rating or higher throughout the period on appeal, a rating under the IVDS Formula would not result in a higher evaluation. 38 C.F.R. § 4.71a.

In May 2015, the Veteran was provided with an additional VA examination. During this exam, the Veteran reported increased pain, especially during flare-ups three times per week. However, he did not describe any additional limitation of motion or functional impairment during these flare-ups. During the examination, he demonstrated flexion to 90 degrees (40 degrees after repetitive use), extension to 20 degrees (25 degrees after repetitive use), bilateral flexion to 25 degrees (even after repetitive use), and bilateral rotation to 25 degrees (20 degrees after repetitive use). The examiner noted there was no evidence of pain with weight-bearing. The examiner noted localized mild tenderness of L1-L2, but indicated such tenderness did not result in abnormal gait or spinal contour. The report also reflects the Veteran did not have IVDS or any muscle atrophy. Because the Veteran demonstrated flexion well in excess of 30 degrees and no ankylosis was noted, he did not meet the criteria for a higher rating.

Following his examination, the Veteran continued to report pain in his back. In early 2017, he sought emergency treatment for his back pain on multiple occasions and requested to be admitted due to his pain. However, the hospital staff determined hospitalization was not needed and instead released him. An MRI from February 2017 noted disc herniation at L5-S1 with spinal stenosis. None of these medical records contain any suggestion the Veteran's flexion was limited to less than 30 degrees or he experienced ankylosis. Therefore, the criteria for an increased, 40 percent rating, have not been met.

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with higher ratings at any point during the period on appeal. Instead, he consistently demonstrated range of motion in excess of the criteria for a higher rating, even after repetitive use. Furthermore, no ankylosis or IVDS was diagnosed at any point. Even when taking into consideration the Veteran's pain and reports of flare-ups, the medical and lay evidence of record does not rise to a level that illustrates a disability picture that more closely approximates a higher rating than those already assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the record shows that the VA examiners have addressed pain in reporting the Veteran's symptoms and in measuring range of motion. Accordingly, the Veteran's claim for an increased schedular rating is denied.

The schedular criteria also provides that any objective neurologic abnormalities should be separately rated under the appropriate diagnostic code. Throughout the period on appeal, the Veteran reported back pain radiated into his left leg. However, the Veteran has already been separately granted service connection for radiculopathy of the left leg, and his claim for an increased rating for this disability is addressed below.

The evidence does not suggest the Veteran experienced any additional associated neurologic abnormality at any point during the period on appeal. Instead, during his most recent May 2015 VA examination, the examiner specifically noted the Veteran did not have any additional neurological or radiculopathy symptoms other than his left leg. Accordingly, entitlement to an additional separate neurological rating is not warranted.

Left Leg Radiculopathy

The Veteran is also seeking an increased rating for his radiculopathy of the left leg, currently assigned a 10 percent rating under DC 8520 for paralysis of the sciatic nerve. Under this DC, a 10 percent rating is warranted for mild incomplete paralysis. An increased, 20 percent, rating is warranted for moderate incomplete paralysis. As will be discussed below, the evidence does not establish the Veteran experienced moderate incomplete paralysis of the sciatic nerve at any point during the period on appeal, and his appeal for an increased rating is denied.

In April 2009, the Veteran sought private treatment for pain radiating down his left leg which started approximately two weeks earlier. He was diagnosed with left S1 radiculopathy, and his private physician suspected a herniated disc in his back was the cause. However, the results from objective nerve testing, including EMG and NCV, were normal. Therefore, the evidence does not suggest the Veteran experienced more than mild radiculopathy.

Throughout the summer of 2009, the Veteran attended physical therapy for his left leg radicular pain. During a July 2009 follow-up with his private physician, the Veteran reported his pain had "completely resolved." The physician agreed his radiculopathy had "resolved. Nothing further to do." As he did not experience any symptoms of radiculopathy at this time, his radiculopathy was not more than mild.

The Veteran did not seek any additional treatment for his radiculopathy symptoms until March 2013. At that time, he returned to private treatment and reported a sharp, shooting, pain in his left leg for the past three days. While seeking treatment from the VA the following month, the Veteran reported his radiating left leg pain was intermittent, and made worse by driving or sitting. However, testing revealed no decreased response to tactile stimulation, and no diminished left knee jerk reflex. Although the Veteran experienced pain, the lack of decreased response on objective testing suggests incomplete paralysis of the Veteran's left sciatic nerve was no more than mild.

In May 2014 the Veteran testified before the undersigned via videoconference. He reported experiencing a burning sensation in his left leg. As a result of this sensation, he sometimes had to sit down "for a long time" at work because getting up was painful. However, if he sat too long his leg would get stiff.

In May 2015, he was provided with a VA examination. The examiner indicated the Veteran reported "severe" intermittent pain, paresthesias, and numbness of the left lower extremity. However, the examiner also opined the Veteran's left side was not affected by radiculopathy. Furthermore, muscle strength and sensory testing was normal. The Veteran demonstrated hyperactive left knee reflexes without clonus, but straight leg raising test was negative. Finally, the examiner noted the results of recent EMG studies were normal. As a result of all the foregoing, the examiner opined the Veteran had no evidence of lumbar radiculopathy per EMG testing. 

In a July 2015 written statement, the Veteran asserted his VA physician told him his paresthesias was "severe." However, the Veteran's interpretation of the VA examiner's report is not consistent with the Board's understanding of this same report. The examiner did indicate the Veteran experienced severe symptoms in his left leg, however the Board finds the examiner was merely indicating the level of symptom severity reported by the Veteran. The examiner then considered the Veteran's description of his symptom severity and the results from the objective medical testing, and found the results of his medical testing were more persuasive. The examiner explained at the end of his report that due to the results of recent EMG testing, the Veteran was not affected by radiculopathy of the left leg.

The Board has considered the Veteran's competent reports of increased pain due to his left leg radiculopathy. However, DC 8520 does not rate on pain alone, but instead contemplates the level of paralysis of the sciatic nerve. The Board finds that the Veteran is not competent to opine as to whether the incomplete paralysis of his left leg radiculopathy can classified as mild, moderate, or severe. Such an opinion requires medical expertise and knowledge, and the record does not reflect that the Veteran possesses such expertise. Although the Veteran experienced increasing pain in his leg, the results of objective testing, including EMG, sensory, and straight leg raising tests, were all normal. Because none of these medical tests suggest the Veteran's sciatic nerve had moderate incomplete paralysis, entitlement to a higher, 20 percent, rating is not warranted.

In the spring of 2017, the Veteran sought emergency room treatment on several occasions for his back and radiating left leg pain. On each occasion he requested admittance to the hospital as a result of his pain, but the medical staff found his condition did not require admittance and instead released him. None of the medical records from these visits provide any indication the Veteran experienced moderate incomplete paralysis of his left sciatic nerve, or any additional symptoms other than pain. Accordingly, this evidence does not reflect the criteria for a higher rating was met.

Based on all the foregoing, the evidence does not establish the Veteran experienced moderate incomplete paralysis of the left sciatic nerve at any point during the period on appeal. Although the Veteran reported pain in his left leg, objective medical testing was consistently normal, including sensory response, straight leg raising, and EMG testing. Accordingly, the Veteran's appeal for an increased rating is denied.

Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. However, the evidence reflects the Veteran continues to be employed on a full-time basis throughout the period on appeal. Rice is therefore inapplicable since there is no suggestion the Veteran is unemployable.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

In this case, the evidence suggests the Veteran experienced symptoms due to his back and left leg radiculopathy disabilities there were not contemplated by the schedular criteria. During his May 2015 VA examination, the Veteran reported the pain associated with his back disability interfered with his sleep and exercise. He also reported severe pain in his left leg since approximately 2015. These symptoms of pain and interference with sleep are not specifically addressed by the schedular criteria. However, neither of these symptoms results in an exceptional disability picture with related factors such as "marked interference with employment" or "frequent periods of hospitalization." As discussed above, the Veteran continued to be employed on a full-time basis throughout the period on appeal. Furthermore, although he sought hospitalization for his pain in 2017, the hospital administration decided he did not need to be hospitalized. Therefore, the evidence does not establish the Veteran's pain and associated trouble sleeping caused marked interference with his employment or frequent periods of hospitalization. Because this second element of the Thun test has not been met, referral for consideration of an extraschedular rating is not warranted.

Finally, in this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veterans fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative changes prior to October 12, 2012 is denied.

Entitlement to a rating in excess of 20 percent for lumbar strain with degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left side is denied. 


REMAND

The Veteran is seeking service connection for a bilateral ankle disorder. In May 2015, the Veteran was provided with a VA examination regarding this issue. The examiner indicated the Veteran was diagnosed with bilateral ankle strain in 2006, however he also stated there was no evidence the Veteran had ongoing treatment for the ankles, and that the diagnosis of arthritis of the ankles in March 2008 was "supposition" and "not supported by the evidence." Finally, the examiner noted that the most recent x-rays of the Veteran's ankles were "unremarkable." On review of this opinion, the Board remains unclear if the Veteran has a current diagnosis of a bilateral ankle disorder. Although the examiner noted "bilateral ankle strain" as a diagnosis, the rationale of his opinion suggests the Veteran does not have any diagnosed disorder of the ankles. Therefore, a clarification opinion is requested.

Because the Veteran has asserted both his bilateral ankle and left knee disabilities are secondary to his service-connected bilateral foot disability, the issue of entitlement to service connection for his left knee disorder is intertwined with the issue of entitlement to service connection for a bilateral ankle disorder, and must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2015 VA examiner, if available, or to an equally as qualified medical professional. Please have the examiner review the May 2015 examiner's report and clarify whether the Veteran has a current diagnosed bilateral ankle disorder, or had a diagnosed bilateral ankle disorder at any point during the period on appeal. Re-examination of the Veteran is not needed, unless so-required by the examiner.

2. After conducting any additional development as needed, including a supplemental opinion addressing secondary service connection for the left knee if service connection is established for a bilateral ankle disorder, readjudicate the appeals. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


